Weltner, Justice,
dissenting.
I dissent.
1. Sego applied to the City of Peachtree City for a license to sell alcoholic beverages. After a hearing before the city council, his application was denied on the ground that he twice had been sentenced for *390misdemeanor offenses of driving under the influence of alcohol.
Decided July 5, 1990 —
Reconsideration denied July 27, 1990.
William H. Turner, Jr., for appellant.
A. Mitchell Powell, Jr., for appellees.
2. (a) A review of the ordinance reveals but one element that is in the nature of a standard for the issuance of licenses:
The affidavit of each person whose name appears on an application for a license pursuant to subsection 3-4 (a) of this chapter swearing that said person has not, within five (5) years prior to the date of the application, been convicted of, nor entered a plea of nolo contendere to, any felony or a misdemeanor relating to the sale of alcoholic beverages. [City of Peachtree City Code, Sec. 3-5 (b).]
(b) There is no contention that Segó has failed to comply with that requirement, or that, within the designated time period, he has been convicted of or entered a plea of nolo contendere to any of the designated offenses.
3. (a) Sec. 3-15 provides:
All applicants for a license meeting the ascertainable standards of this chapter will be granted the license or licenses requested, upon the hearing; and the council in applying the facts to the licensing criteria will act in a judicial capacity.1
(b) As we held in City of Atlanta v. Hill, 238 Ga. 413 (233 SE2d 193) (1977):
[W]hen an applicant for such a license has met the prescribed standards for obtaining it, a refusal by the municipal authorities to issue the license constitutes a denial of equal protection, entitling the applicant to a writ of mandamus in state court. [Id. at 414-5.]
I am authorized to state that Justice Bell and Justice Hunt join in this dissent.

 It is a logical fallacy to conclude that a provision of the ordinance (Sec. 3-71) that authorizes revocation of a license when a licensee is convicted of driving under the influence of alcohol may be understood as authorizing the denial of an application for license.